Citation Nr: 1522077	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  07-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis with allergic rhinitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the military from September 1981 to January 1993. 

This claim is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal was most recently before the Board in February 2014 when it was remanded for additional development.  It has returned to the Board for adjudication.  Additional evidence was submitted after the claim was certified by the Board.  The Veteran's representative subsequently submitted a waiver of RO review.  Accordingly, all evidence has been considered by the Board.


FINDING OF FACT

The Veteran's chronic obstructive sleep apnea did not have its onset during active military service and the preponderance of the clinical evidence shows that chronic obstructive sleep apnea was not caused or aggravated by his service-connected sinusitis with allergic rhinitis.


CONCLUSION OF LAW

Chronic obstructive sleep apnea was not incurred in active duty and is not the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if a claim is granted.  This letter accordingly addressed all notice elements and preceded the adjudication of the claim in February 2007.  Nothing more was required.  

The Board also finds that VA has satisfied its duties to assist the Veteran in the development of his claim.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim was remanded in February 2014 for a VA examination.  Pursuant to the remand directives, VA examined the Veteran to determine the etiology of his obstructive sleep apnea in July 2014.  The July 2014 VA examiner's examination and resulting opinions obtained in this case are more than adequate, as they were predicated on a full reading of the service and post-service medical records in the Veteran's claims files.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's treatment history with respect to his obstructive sleep apnea, and his statements regarding onset of symptoms.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also examined regarding his obstructive sleep apnea in October 2006, December 2006, April 2007, October 2007, and July 2011.  The resulting examination reports were previously found to be inadequate.  As such, those examinations will not be addressed below.  

Given the foregoing, the Board finds that the RO has substantially complied with the Board's February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the Veteran's claim.



II. Service Connection 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Further, service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the most recent VA examination in July 2014, the examiner noted the Veteran's diagnosis of obstructive sleep apnea after a sleep study in October 2006.  The requirements for Shedden and Wallin element (1) have been met. 

The pertinent clinical evidence shows no complaints of or treatment for obstructive sleep apnea in the Veteran's service treatment records.  Although the Veteran states that his service treatment records are incomplete, there is no evidence in the claims file that this is the case.  Indeed, service treatment records were obtained from September 1981 through January 1993, the entirety of the Veteran's service.  The Veteran medically retired from active service in January 1993.  During a VA nose and sinus examination conducted shortly thereafter, in April 1993, the Veteran complained of nasal drainage and headaches but no he had no complaints of sleep interruptions, snoring, or other symptoms associated with sleep apnea or otolaryngologic obstruction.  Further, during a general medical examination in September 1993, there was no indication of sleep apnea.  The requirements of Shedden element (2) have not been met. 

The Veteran is currently service-connected for sinusitis with allergic rhinitis, effective January 1993.  As such, the requirements of Wallin element (2) have been met. 

Notwithstanding the above, the Board finds that service connection is not warranted for obstructive sleep apnea on a direct or secondary basis.  

The Veteran's post-service medical records and his own account of his pertinent clinical history indicate that his diagnosis of chronic obstructive sleep apnea was not confirmed until October 2006 after a sleep study was conducted.  He argues that his sleep apnea probably started in service but he was never afforded a sleep study until 2006.  He went on to note that he gained weight in service when he was prescribed prednisone, which he argues to have either caused or aggravated his sleep apnea.  

During the VA examination in July 2014, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea in October 2006.  His first complaints of snoring and difficulty sleeping were documented in August 2006.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The rationale was that the Veteran was diagnosed with sleep apnea approximately 15 years after service.  Additionally, there are no "complaints indicative of possible sleep apnea (i.e. excessive daytime sleepiness, difficulty with memory, snoring)."  The examiner also noted that although the Veteran claims that prednisone caused him to gain weight which contributed to his sleep apnea, the Veteran's service treatment records show that he was on a low to moderate dose and stopped taking the medication in May 1991,  over a decade prior to his diagnosis.  The examiner acknowledged the Veteran's use of a steroidal nasal spray but indicated it is not associated with weight gain.  The examiner pointed to the Veteran's service treatment records, showing his weight was 229 pounds in August 1990, prior to starting oral steroids, but was 215 pounds in June 1992, indicating he lost 14 pounds after using prednisone.  Additionally, the service treatment records do not mention weight gain as a reason for stopping steroid treatment.  The examiner also stated that the Veteran gained "a great deal more weight in the years following his military service."  He was 243 pounds by September 1993 and 282 pounds in August 2006.  The examiner indicated that any weight gain the Veteran may have gained during the steroid use resolved within about a year.  However, his substantial weight gain after service, eventually to the point of morbid obesity, greatly increased his risk of obstructive sleep apnea.  

The examiner also found that the Veteran's obstructive sleep apnea is less likely than not caused by or aggravated by his service-connected sinusitis.  She explained that obstructive sleep apnea is caused by a blockage of the airway, primarily caused by obesity.  The examiner found no medical literature or evidence that supports that sinusitis or its treatment causes or permanently worsens obstructive sleep apnea.  Although the Veteran reported that his sleep apnea is more symptomatic during episodes of sinusitis, it is merely episodic and his symptoms return to the baseline after the antibiotics are working and sinusitis symptoms improve.  The examiner found that "any potential worsening that has not been detected by testing or noted by the veteran would be much more likely to be due to continued weight gain since 2006 (+45 lbs) rather than occasional times when he can't use his CPAP machine."   Even considering other service-connected conditions, Meniere's disease causes only episodic symptoms, rather than any permanent or long-term symptoms, and does not contribute to obesity.  Sarcoidosis is shown to be resolved, other than an inhaler as needed.  

The Veteran submitted various articles documenting a relationship between sleep apnea and sinusitis, weight gain, and asthma.  These articles are of very limited probative value towards supporting his claim because they are not specific to his individual case.  They are also not accompanied by a concurring or supportive opinion of a medical professional addressing the specifics of the Veteran's individual case.  Therefore, while they have been reviewed, VA is not obligated to assign significant probative weight to this evidence.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

In sum, and as noted by the examiner, the Veteran's service treatment records show no indication of chronic sleep apnea during active duty.  Furthermore, a VA general medical examination conducted in September 1993, approximately eight months after separation from service, does not indicate the presence of sleep apnea.  By the Veteran's own credible account, which was duly noted in the clinical record, he was not diagnosed with chronic sleep apnea until 2006, approximately 13 years after separating from military service.  Direct service connection for chronic obstructive sleep apnea must thereby be denied.  

Service connection on a secondary basis must also be denied.  The examiner pointed out that there is no known link between sinusitis or its treatment to the development of obstructive sleep apnea.  Rather, the primary cause of sleep apnea is obesity.  Although the Veteran asserts that he gained weight in service after being prescribed prednisone, the contemporaneous medical records do not support such contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

The Board affords the VA opinion the most probative value in this case.  After reviewing all the evidence of record, to include multiple lay statements and histories, the examiner provided a detailed explanation for her negative opinions.  She cited to relevant evidence in the record to bolster her findings.  There are also no competent medical opinion that support the Veteran's claim.

The Board has considered the Veteran's and his wife's statements asserting a nexus between his currently-diagnosed obstructive sleep apnea and his service, including his service-connected sinusitis with allergic rhinitis.  The Veteran and his wife are competent to report snoring and daytime sleepiness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  In this regard, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question regarding the diagnosis and potential relationship between the Veteran's sleep apnea and service, including his service-connected sinusitis, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran and his wife are competent to describe symptoms of sleep apnea, the Board accords any statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Therefore, the Board finds that the July 2014 VA opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's obstructive sleep apnea is related to service or was caused or aggravated by his sinusitis with allergic rhinitis.

Therefore, in view of the foregoing discussion, the Board finds that the preponderance of the objective medical evidence is against the Veteran's claim for service connection for chronic obstructive sleep apnea, including as secondary to service-connected Type II diabetes mellitus.  The appeal is denied.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic obstructive sleep apnea, to include as secondary to service-connected sinusitis with allergic rhinitis, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


